DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter S. Weissman on 11/23/2021.
The application has been amended as follows: 
1.	(Currently Amended) A beneficiation process for uranium ore comprising:
performing a beneficiation hydrocyclone step to produce an underflow fraction and an overflow fraction according to a size separation parameter, wherein 
treating the underflow fraction in a separation step to separate carbonate minerals from 
	
7.	(Currently Amended) The process according to claim 4, wherein the separation step comprises a bulk uranium/carbonate float that produces a uranium/carbonate concentrate, and optionally wherein the uranium/carbonate concentrate is subjected to a carbonate float or a uranium float.
a silicate float tail.

10.	(Currently Amended) The process according to claim 9, wherein the 

12.	(Currently Amended) The process according to claim 7, wherein the uranium/carbonate concentrate is subjected to a grinding step prior to the carbonate float or uranium float.

19.	(Currently Amended) The process according to claim 1, wherein the beneficiation hydrocyclone step is performed after a feed preparation step, wherein the feed preparation step comprises one or more of crushing, grinding, scrubbing, elutriation and screening the uranium ore before it is fed to a hydrocyclone.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Arguments/Remarks filed 9/2/2021 are persuasive in overcoming all of the previous rejections in view of the current amendments to the claims. In particular, the closest prior art, Collins (US 5,053,119) in view of Neven (DE 2830979) fails to disclose or adequately suggest the hydrocyclone beneficiation step as instantly claimed, as successfully argued in pp. 6-10 and Exhibit A of Applicant’s Arguments/Remarks filed 9/2/2021. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. Thus, claims 1-19 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.